Citation Nr: 9913569	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-38 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1942 to October 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied reopening the veteran's claim 
for a back condition.  The Board notes that this matter was 
previously before the Board in July 1997 and has returned 
following a Remand for additional development.  That 
development has been completed and the matter is ready for 
adjudication. 

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

During the pendency of this appeal, the RO granted service 
connection for residuals of a right wrist fracture and 
assigned a non-compensable disability rating in June 1996.  
By an October 1996 rating decision, the RO denied a 
compensable evaluation for residuals, simple fracture, right 
carpal navicular and service connection for residuals of a 
left wrist injury.  The veteran did not file a notice of 
disagreement to this adverse rating action.  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  

Therefore, this appeal is limited to the issue on the cover 
page of this decision.  


FINDINGS OF FACT

1. The RO originally denied service connection for a back 
injury in December 1945 based on the fact that there were 
no records which showed a back injury or disability in-
service or at discharge.  Thereafter, the veteran made 
multiple applications for service connection with the RO 
finding no new and material evidence had been submitted to 
reopen the claim of service connection.  

2. In December 1952, the Board issued a decision which denied 
the veteran's claim for entitlement to service connection 
for a back condition, on the basis that service records 
did not show treatment or diagnosis of a back injury while 
the veteran was under military control and residuals of 
such a claimed injury were not demonstrated on examination 
for discharge from the service.  The veteran was provided 
notice of the decision.  A request for reconsideration of 
this Board decision was not made.

3. Evidence associated with the record subsequent to the 
December 1952 Board decision includes duplicate copies of 
the veteran's enlistment and separation physical 
examinations and treatment records from the Dayton VA 
Center, a lay statement, and hearing testimony.  

4. This evidence does not bear directly and substantially 
upon the subject matter now under consideration (i.e., 
whether the veteran's currently diagnosed back condition 
had its onset during service) and, when considered alone 
or together with all of the evidence, both old and new, it 
does not have a significant effect upon the facts 
previously considered. 


CONCLUSION OF LAW

The December 1952 Board decision which denied service 
connection for a back condition, described as a herniated 
nucleus pulposus, is final, and evidence received since the 
December 1952 Board decision, is not new and material, and 
the claim for this benefit is not reopened.  38 U.S.C.A. §§  
5108, 7104(a) (b) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156, 20.1100(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that a limited 
number of service medical records are associated with the 
case file, and that in December 1993, the National Personnel 
Records Center noted that the veteran's records were not 
destroyed in the 1973 fire.  Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990) (VA has a statutory duty to assist the 
veteran in obtaining military records).  The Board observes 
that prior to its July 1997 Remand, the RO had orchestrated 
multiple attempts to secure additional service records, this 
includes multiple requests conducted prior to the 1952 Board 
decision.  A July 1952 response from the Office of the 
Adjutant General reflects that records were furnished in 
November 1947 and August 1950 and that no medical records 
were found pursuant to the current request for treatment and 
hospitalization at Station Hospital, Camp Forrest, in June or 
July 1943.  Most recently, a June 1996 deferred rating 
reflects the RO's attempts at securing morning reports and 
service medical records for treatment at Camp Forrest and 
Camp Atterbury, as well as the veteran's personnel records.  
The rating document reflects that the RO attempted to secure 
the service medical records a "very long time ago."  A VA 
Form 21-3101 dated in September 1996 by the National 
Personnel Records Center reflects "complete NA Form 13055".  
Later that month, the RO requested the veteran to complete 
and return a NA Form 13055.  The veteran returned the NA Form 
13055 with details regarding the incurrence and treatment of 
a back injury in-service.  The RO submitted requests for 
information in February and April 1997 based on the veteran's 
completed NA Form 13055.  A June 1997 response from the 
National Personnel Records Center reflects: "we still need 
company or battalion assigned to at [the] time of 
treatment".  In response to the July 1997 Remand by the 
Board, the RO undertook further search efforts in September 
1997 for military service records.  The September 1997 
response from the National Personnel Records Center reflects 
that the 201 personnel file could not be reconstructed.  
Further, a stamped notation in the lower right corner of the 
document reflects: "[no] record located.  If on file here on 
July 12, 1973, it may have been destroyed in a fire on that 
date."  A February 1998 response from the National Personnel 
Records Center reflects that the sick and morning reports of 
Company C, 105th Engr. Cmbt. Bn. failed to show any remarks 
pertaining to the veteran - June 1943 through September 1943.  
An October 1998 response from the National Personnel Records 
Center reflects that there are no "SGO's" for the veteran.  
Based on the foregoing search efforts combined with the 
responses from the National Personnel Records Center, the 
Board finds that the RO has expended sufficient efforts to 
obtain alternative forms of service medical records and has 
met its duty to assist the veteran in developing his claim as 
it relates to records that are under VA control, as well as 
presumed destroyed.  Jolley, supra; Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

The RO originally denied service connection for a back injury 
in December 1945 based on the fact that there were no records 
which showed a back injury or disability in-service or at 
discharge.  Thereafter, the veteran made multiple 
applications for service connection with the RO finding no 
new and material evidence had been submitted to reopen the 
claim of service connection.  In a December 1952 decision, 
the Board denied the veteran's claim seeking entitlement to 
service connection for a back condition, then described as a 
herniated nucleus pulposus.  That decision was primarily 
based on a finding that the veteran's service medical records 
showed no treatment or diagnosis of a back injury while the 
veteran was under military control and residuals of such a 
claimed injury were not demonstrated on examination for 
discharge from the service.  The Board observes that despite 
the nomenclature then attributed to the claim by the Board in 
its 1952 decision, the veteran's back condition, by any name, 
remains the same; and it is "inextricably intertwined" with 
his previous claim for service connection for a herniated 
nucleus pulposus.  Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  The veteran was provided notice of the adverse 
decision.  38 U.S.C.A. § 7104.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the December 1952 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b).  When a claimant seeks to reopen a claim after an 
appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105(1998); see also 38 U.S.C.A. § 5108, 7104.  
Therefore, once a Board decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
March 1952 Board decision is summarized as follows:

The enlistment examination dated in November 1942 reflects no 
musculoskeletal defects.  The separation examination dated in 
October 1945 reflects a back injury at Camp Forrest Station 
Hospital and that no musculoskeletal abnormality was found.  

A November 1950 VA discharge summary reflects by history that 
the veteran can remember several instances where he could 
have injured his back, to include being thrown to the ground 
with a log on top of him, an automobile accident, and while 
carrying ammunition.  The diagnosis was herniated nucleus 
pulposus at L (lumbar) 4 and L5, left, treated, operated, 
improved.  Thereafter, the veteran was provided follow-up 
examinations which do not elaborate on any alleged injuries 
in-service.

In pertinent part, comrade statements sworn to in January and 
February 1951 reflect instances where the veteran allegedly 
injured his back, to include being under attack from friendly 
fire; an automobile accident at Camp Forrest in July 1943; 
sustaining the impact of an explosion in October 1944; and 
during the Battle of the Bulge.  Lay statements sworn to in 
June 1951 and January 1952 reflect that the veteran had back 
complaints soon after separating from service. 

A January 1952 statement from Dr. Block, a private physician, 
reflects that the veteran was examined in January 1947 for 
severe sacro-iliac subluxation and bilateral sciatica.  

In summary, the veteran asserted in statements dated in July 
and August 1952 that he injured his back in the summer of 
1943, that he had an attack with his back in Germany, that he 
reported the back condition at discharge, that the condition 
recurred in 1945 after his discharge from service, and again 
in 1947 and 1950.

A hearing before the Board was held in August 1952.  The 
Board decision was issued in December 1952 which reflected 
the above evidence.  The decision reflects that the official 
records did not show treatment or diagnosis of a back injury 
while the veteran was under military control and residuals of 
such claimed injury were not demonstrated on examination for 
discharge from the service.  It was the decision of the Board 
that service connection for the back injury, herniated 
nucleus pulposus, was not warranted. 

In December 1994, the veteran sought to reopen his claim for 
a back condition.  The RO, in a February 1995 rating 
decision, found that new and material evidence sufficient to 
reopen this previously denied claim had not been presented.  
In April 1995, the veteran filed a notice of disagreement to 
this rating action.  

Evidence associated with the claims folder subsequent to the 
December 1952 Board decision is summarized as follows:

A January 1952 sworn statement from the veteran's brother, 
received in December 1994, reflects that the veteran 
complained of a back condition a month or so after his 
discharge, that he had attacks of [back pain] which continued 
and resulted in an operation at the VA hospital in July 1950.  

The veteran asserted in December 1994 that his separation 
physical examination shows he complained of a back injury 
that was treated in-service. 

In his April 1995 notice of disagreement, the veteran 
contended that the RO failed to consider the eye witness 
statements that were a part of his claims file and reflect 
that he was injured twice while in-service and treated for 
back injuries both times.  

In July 1995, the veteran submitted duplicate copies of his 
enlistment and separation physical examinations.

Testimony from the personal hearing held in March 1996 
reflects that the veteran was injured in an automobile 
accident in 1943.  Transcript, hereinafter T., at 1.  The x-
rays [of his back] were negative.  T. at 2.  In October 
19[44] (sic), he was injured when a brick building blew up 
and he hit an iron rail fence.  T. at 3.  He had no problems 
after that until he was sent to the "Bulge."  T. at 3.  He 
reported his injuries during the discharge examination.  T. 
at 4.  The x-rays [of his back] on discharge were negative.  
T. at 4.  Three months after service, he saw Dr. Block 
regarding his back for about a year.  T. at 7.  Dr. Block 
performed a x-ray of the back that was negative.  T. at 7.  
He saw other doctors because he could not feel anything in 
his legs which continued for about two or three years before 
he was paralyzed on his left side.  T. at 7-8.  They took x-
rays that were also negative.  T. at 8.  He was told that the 
left leg was shorter than the right and that his left foot 
was built up about two inches.  T. 8.  His condition 
continued to worsen.  T. at 8.  He was evaluated and treated 
at the VA hospital in 1950.  T. at 7-8.  In 1950, he had a 
[myelogram] that identified his problem.  T. at 4.  He was 
hospitalized following surgery for about three months and had 
no problems.  T. at 5.  

In May 1996, the RO received a VA Form 21-4138, statement in 
support of claim, with attached treatment records from the 
Dayton VA Center dated for the period of October 1950 to May 
1952.  

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Section 3.304 which provides that a veteran 
is presumed in sound condition when examined, accepted, and 
enrolled for service does not apply to the veteran's claim as 
it is applicable only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.  38 C.F.R. § 3.304 (1998).

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

With respect to the evidence added to the record since the 
December 1952 Board decision that denied service connection 
for a back condition, then described as a herniated nucleus 
pulposus, the Board notes that copies of the veteran's 
enlistment and separation examinations, as well as the Dayton 
VA Center treatment records are not new in that they were of 
record at the time of the Board's denial in December 1952.  
Moreover, the Board notes that the only "new" evidence 
includes the January 1952 sworn statement by the veteran's 
brother and the testimony provided by the veteran's wife at 
the March 1996 personal hearing.  Although, lay statements 
are considered to be competent evidence when describing eye-
witness accounts, the features, or symptoms of an injury or 
illness, they are not competent as to a medical diagnosis or 
causation.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Essentially, the 
evidence is not significant in that it does not directly and 
substantially address the specific matter under 
consideration, which is, whether the current back condition 
was incurred in or aggravated by military service.  In that 
regard, while it is the opinion of the Board that this 
evidence is "new", to the extent that the statement and 
testimony were not of record at the time of the prior 
adjudication, this evidence, when considered by itself or in 
conjunction with the previous evidence of record, it is 
cumulative and redundant, and not material.  

The veteran's statements in support of his claim and his 
testimony, taken together, reflect that his back condition 
was due to back injuries incurred in-service and that he has 
continued to experience back problems since separation from 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno and Falzone, both supra.  
However, when the determinative issue involves a question of 
medical causation, as here, only individuals possessing the 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, supra.  The evidence does not show that 
the veteran possesses medical expertise, nor is it contended 
otherwise.  The Court has further held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  Therefore, the veteran's 
belief that his experiences in-service are linked to his 
current back disability is not probative or competent 
evidence on the question of medical causation.  In any event, 
his statements and testimony to the effect that he injured 
his back while in-service are cumulative of his previous 
contentions considered by the Board in 1952, and not new.  

In summary, the Board denied service connection for a back 
condition, herniated nucleus pulposus, in December 1952, on 
the basis that official records did not show treatment or 
diagnosis of a back injury while the veteran was under 
military control and residuals of such a claimed injury were 
not demonstrated on examination for discharge from the 
service.  The herniated nucleus pulposus noted the 1950 VA 
examination was not shown by the evidence to have been 
incurred or aggravated during the period of the veteran's 
active service.  Notably, the decisive element that was 
missing at the time of the December 1952 Board decision was 
competent evidence that the veteran aggravated or sustained a 
chronic disability of his back while on active duty.  The 
claim is devoid of any competent medical evidence indicating 
a causal correlation between current symptomatology and an 
incident in military service.  As discussed, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, although the "new" evidence does not address the 
issue of whether the veteran's current back condition is 
related to service, specifically to an alleged in-service 
injury, the Board observes that the evidence is not "new and 
material" because it does not bear directly and 
substantially on the issue of whether the veteran's current 
back condition was incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  The Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a back condition, is unsuccessful 
because the evidence he has submitted does not meet the 
regulatory requirements found in 38 C.F.R. § 3.156(a).  Smith 
v. West, __ Vet. App. __, No. 95-638 (April 7, 1999) (Holding 
that if new evidence had not been submitted, the veteran had 
not fulfilled the requirement for new and material evidence 
to reopen his claim for service connection).  Accordingly, 
the claim is not reopened.  


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a back condition is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

